8S'03l-oH
Terri Banks Dallam County & District Clerk,                   ©©UFO" OF CRIMINAL APPEALS
Clerk Abel Acosta Court' of Criminal Appeals,
The Honorable Judge Ronald E. (Ron) P..- Enns,                           20 2?r
The Honorable Judge Sharon Keller.

      Re:   Writ #WR-35,031-04 Felder Nathan                    Abel Acosta, Cterk
 Clerk of records,
 Find for filing one original and one copy of my letter with the following
request:
. The United States Supreme Court clerk has requested for the lower court's
opinion from the denial of the above cause number writ that was denied under
article 11.07 section 4,a,c. See Appendix 7. This is applicant's second
request.
To; The Honorable Judges:
 I am in hopes that I will receive a response, before the deadline mention in
the notice appendix.
                                     Respectfully Submitted,

CC:
                                  /a/j\^j^_iLiiAtL.
                                    Nathan Felder #1163298
                                    Ellis Unit 1697 FM 980
                                    Huntsville, Texas 77343

                              Certificate Of Service
I, Nathan Felder certify that I placed one copy of my letter for the lower
court opinion and the court of criminal appeals opinion with attached Appendix
7, was placed in the prison mail box located on the Ellis Unit postage
pre-paid and addressed to: The Honorable Judge Ronald E. (Ron) R. Enns, 715
Dumas Ave. #302, Dumas, Texas 79029; Court of Criminal Appeals,.Sharon Keller
Judge, 201 W. 14th Street, Austin, Texas 78711-2308.
I Nathan Felder further certify that I requested each clerk to filed one
original and one copy of my letter for the lower court opinion and the court
of criminal appeals opinion with attached Appendix 7, was placed in the prison
mail box located on he Ellis Unit postage pre-paid and addressed to: Terri
Banks, Dallam County & District Clerk, P.O. Box 1352, Dalhart, Texas 79022;
Clerk Abel Acosta, of The Court of Criminal Appeals of Texas, P.O. Box 12308
Capitol Station, Austin, Texas 78711.                                              '
Executed on the H day of January 2015.

                                    /s/jA^_5:_LiA^
I, Nathan Felder being presently incarcerated, declare under penalty of
perjury that I have read this letter and the foregoing motion for the lower
court opinion and the court of criminal appeals opinion with attached Appendix
7 are true and correct.
Executed on the J[^_ day of January, 2015.

                                    /"/J^Wjdel^ JL
Terri Banks Dallam County & District Clerk,
Clerk Abel Acosta Court of Criminal Appeals,
The Honorable Judge Ronald E. (Ron) R. Enns,
The Honorable Judge Sharon Keller.

      Res   Writ #WR-35,031-04 Felder Nathan

 Clerk of records,
 Find for filing one original and one copy of my letter with the following
request:
. The United States Supreme Court clerk has requested for the lower court's
opinion from the denial of the above cause number writ that was denied under
article 11.07 section 4;a,c. See Appendix 7. This is applicant's second
request:
To; The Honorable Judges?
 I am in hopes that I will receive a response, before the deadline mention in
the notice appendix.
                                      Respectfully Submitted,

cc«                              /s/ Mt\V\AA 3-S„\x^*\\L2>Xi
                                    Nathan Felder #1163298
                                     Ellis Unit 1697 FM 980
                                    Huntsville, Texas 77343

                              Certificate Of Service
I, Nathan Felder certify that I placed one copy of my letter for the lower
court opinion and the court of criminal appeals opinion with attached Appendix
7, was placed in the prison mail box located on the Ellis Unit postage
pre-paid and addressed tot The Honorable Judge Ronald E. (Ron) R. Enns, 715
Dumas Ave. #302, Dumas, Texas 79029; Court of Criminal Appeals, Sharon Keller
Judge, 201 W. 14th Street, Austin, Texas 78711-2308.
I Nathan Felder further certify that I requested each clerk to filed one
original and one copy of my letter for the lower court opinion and the court
of criminal appeals opinion with attached Appendix 7, was placed in the prison
mail box located on he Ellis Unit postage pre-paid and addressed to: Terri
Banks, Dallam County & District Clerk, P.O. Box 1352, Dalhart, Texas 79022}
Clerk Abel Acosta, of The Court of Criminal Appeals of Texas, P.O. Box 12308
Capitol Station, Austin, Texas 78711.                           a,                   *
Executed on the \>\ day of January 2015.                  ( >
                                    isi A<v\^A 3r\Afar
I, Nathan Felder being presently incarcerated, declare under penalty of
perjury that I have read this letter and the foregoing motion for the lower
court opinion and the court of criminal appeals opinion,with attached Appendix
7 are true and correct.                                              ..   ' ^r
Executed on the Jj^ day of January, 2015.                                        :
                                                                                            ili^'MnywMftj.i uu-                                                      m
                                                                                                 mgmi                                            '4ii'>,      I



                                                                                           '•0Usil t
                   SUPREME COURT OF THE UNITED STAfFESJ'J
                                   OFFICE OF THE CLERK
                              WASHINGTON, DC 20543-0001

                                           December 2, 2014
                                                                                   :-i


Nathan Felder
                                                                                  •'.::.'! (tTvH'i'ii/i! i'
#1163298
1697 FM980
Hunlsville, TX 77343
                                                                                  lU:l
                                                                                  !';.?' PJikliii'ii-
                                                                                         hi |-.!ii!!U'. 'iHwi'
                                                                                                          ;Vlt 1' •N;
                                                                                                                   i Ij
                                                                                  '•V#. iH ''hi. •W.UU-I;, i, ';....                                                     If'
                                                                                                                                                                         „..
   RE: Felder v. Texas                                                             I' -i        ? i! -li 1 !-    • ft'   .M   •: ;t t I'U ) *>• li *   ii      I l       H if' •

                                                                                            '                   I'l'V'Jl''.                 ill' l.:!;'!^.- O^'i
Dear Mr. Felder:                                                                                                llllll!!!('-:
'The above-entitled petition for writ of certiorari was originally post-mearked 'Aufeusti il H ! '. • • '. •. T                                             ,';•:,   •
2014 and received again on October 23, 2014. The papers are retu'rnedi'fon.t1Ve!;!fMli3:\yine ',?:i 'U-f
reason(s):                                                                       ,.', ) r^tf•; ;i;..;,H' !V! I •*'
   The appendix to the petition does not contain the following documents, require'd/by.;. •' •;                                                        '
   Rule 14.1(i):                                                '          *'i ;};''.' /' ;• ;:-'^.! !| ./'/' ;.                                        '
       The lower court opinion(s) must be appended from the Texas Court'of.Criminal . ', .' .. .
       Appeals and the Texas Court of Appeals .                 \ ' ['' •'? " •. ,|I T •'•,'"'•'
   Please correct and resubmit as soon as possible. Unless the petitioni.is submitted t.6                                                          'J
   this Office in corrected form within 60 days of the date of this letter, the-petition wil
   not be filed. Rule 14.5.                                                                             i-h I •          ,:

   A copy of the corrected petition must be served on opposing counsel!';, '• '' . r\i .!! . - .;•.'                                            \.j!,.
   When making the required corrections to a petition, no change to the:substahcq ofithe'.il. ii '.:;4 '•
   petition may be made.                                                   .'r



                                                     Sincerely,
                                                     Scott S. Harris, Clerk
                                                     By: A
                                                               jkH^li
                                                     Clayton R. Higgins, J'rX
                                                     (202)479-3019       \




Enclosures